       Case 3:20-cv-05931-LC-EMT Document 8 Filed 03/25/21 Page 1 of 2



                                                                          Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

WILLIAM SANDS,
    Plaintiff,

vs.                                              Case No.: 3:20cv5931/LAC/EMT

SANTA ROSA CORRECTIONAL
INSTITUTION,
     Defendant.
                       /

                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on February

23, 2021 (ECF No. 7).        Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No. 7)

is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.
        Case 3:20-cv-05931-LC-EMT Document 8 Filed 03/25/21 Page 2 of 2



                                                                            Page 2 of 2

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 25th day of March, 2021.



                                 s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5931/LAC/EMT
